Citation Nr: 1716255	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO. 12-30 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for chronic cough variant, asthma versus asthmatic bronchitis.

2. Entitlement to an initial disability rating higher than 10 percent for right foot plantar fasciitis.

3. Entitlement to an initial disability rating higher than 10 percent for chronic low back pain and mid back strain.

4. Entitlement to service connection for right ear hearing loss.

REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to December 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2015 and most recently in September 2015, the Board remanded the claim for further development. Pursuant to the remand directives, the Veteran was scheduled for VA examinations, however, failed to report, without good cause. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for an evaluation in excess of 10 percent for a service-connected chronic cough variant, asthma versus asthmatic bronchitis disability.

2. The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for an evaluation in excess of 10 percent for a service-connected right foot plantar fasciitis disability.

3. The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for an evaluation in excess of 10 percent for a service-connected chronic low back pain and mid back strain disability.

4. The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his original claim of entitlement to service connection for a right ear hearing loss disability. 

5. The Veteran does not currently have a right hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for a denial based on application of 38 C.F.R. § 3.655 (2016) have been met regarding the claim for an evaluation in excess of 10 percent for chronic cough variant, asthma versus asthmatic bronchitis disability. 38 C.F.R. § 3.655; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2. The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an evaluation in excess of 10 percent for right foot plantar fasciitis disability. 38 C.F.R. § 3.655; Sabonis, 6 Vet. App. at 430.

3. The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an evaluation in excess of 10 percent for chronic low back pain and mid back strain disability. 38 C.F.R. § 3.655; Sabonis, 6 Vet. App. at 430.

4. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In March 2015, the Board remanded the claims to afford the Veteran VA examinations for the disabilities on appeal. However, there was a discrepancy with the Veteran's address on his VA Request for Physical Examination (Form 21-2507a) and the Veteran's address of record at the time. In September 2015, the Board remanded the claim again to ensure proper notice was provided at the correct address and to reschedule the Veteran for the necessary VA examinations. 

The record indicates that the Veteran failed to report to VA examinations scheduled on June 18, 2015 and November 14, 2015. Pursuant to the September 2015 Board remand, the Veteran was afforded an opportunity to schedule an additional VA examination. VA examinations for the issues on appeal were scheduled on November 14, 2015. An attempt to contact the Veteran by email regarding scheduling the examinations was made in December 2015. In February 2016, VA attempted to verify the Veteran's address using with an address report from "clear." Correspondence was sent to the Veteran's known addresses in Warren, Michigan and Northville, Michigan in April 2016. Further, in April 2016, VA attempted to contact the Veteran at his three known phone numbers with no success. A voicemail left for the Veteran was unreturned. On October 24, 2016, the RO contacted the VA Medical Center (VAMC) in Detroit, Michigan and was informed that attempts to contact the Veteran were unsuccessful. The VAMC indicated that the Veteran was sent correspondence regarding scheduling the VA examinations to both addresses on file on October 12, 2016. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 38 C.F.R. § 3.655(a). 

38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

Additional examinations were determined to be necessary to determine the current levels of the disabilities on appeal. The Veteran has not presented good cause for his failure to report for scheduled VA examinations, requested other examinations, or after receipt of the supplemental statement of the case (SSOC) contended that he had not received notice of the scheduled VA examinations. There is no other indication in the file to suggest that the Veteran did not receive notification of the examination. Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause. 

Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations). The Board notes that the duty to assist a claimant is not a one-way street and the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991) A claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C.A. § 5107 (a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. §§ 3.655(a), (b). (2016). In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. The VA has fulfilled the duty to notify and assist to the extent possible; the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Increased Rating Claims

The criteria under 38 C.F.R. §§ 3.655(a) have been met, the disposition of these claims is contingent on the type of claim at issue. The rating claims are not the original compensation claims but are instead claims for increase. Service connection for disabilities of chronic cough variant, asthma versus asthmatic bronchitis disability; right foot plantar fasciitis; and chronic low back pain and mid back strain were granted in an August 2011 rating decision. The current rating issues arise from an appeal of the evaluation of the disability ratings received on July 2012. With respect to these increase rating claims, the examinations were necessary to evaluation the Veteran's assertions that higher disability ratings were warranted and to determine the current evaluation of the Veteran's disabilities. The Veteran has failed to report, without good cause, for scheduled VA examinations in conjunction with the increase rating claims.

As such, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claims for an increased evaluation for service-connected chronic cough variant, asthma versus asthmatic bronchitis disability; right foot plantar fasciitis; and chronic low back pain and mid back strain, the claims must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655 (b).

Right Ear Hearing Loss

The Veteran's claim for entitlement to service connection for right ear hearing loss is an original compensation claim. Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. §§ 3.655(a), (b).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Hearing loss (an organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established for hearing loss based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board notes that service connection for left ear hearing loss disability has been granted.  However, the Veteran has does not have a current right ear hearing loss disability for VA purposes. In November 2010, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25

The examination revealed a speech recognition score of 96 using the Maryland CNC Test for the right ear. Following this examination, the VA examiner diagnosed the Veteran with mild high frequency sensorineural hearing loss 6000 Hertz in the right ear. However, the Veteran's hearing impairment in the right ear is not considered a disability for VA purposes. The auditory threshold is not 26 or greater in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz. Speech recognition testing is not less than 94 percent using the Maryland CNC Test. 38 C.F.R. § 3.385. Therefore, the evidence does not support a finding that the Veteran has a current right ear hearing loss disability and does not meet the first requirement of service connection.

An audiogram in the Veteran's service treatment records from May 2005 indicate that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0

A December 2007 audiogram from service treatment records indicate that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0

An audiogram from the Veteran's October 2009 service treatment record indicates that the Veteran's puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
-5

The Veteran's service treatment records show that he did not have a right hearing loss disability for VA purposes during his time in service. 38 C.F.R. § 3.385. The Board finds that the Veteran's right ear hearing loss did not manifested to a degree of 10 percent or greater within one year following his active duty discharge in December 2009. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Accordingly, right ear hearing loss was not shown during service and there is no evidence of any continuity of related symptomatology after service.

The Board has also considered lay statements from the Veteran. In a June 2010 statement, July 2012 Notice of Disagreement (NOD), and November 2012 substantive appeal (Form VA-9), the Veteran contended that his "decision" stated that he had right ear hearing loss for VA purposes but there was no medical link between his hearing loss and service. The Veteran stated that he had no issues with hearing before service and stated that his military occupation specialty (MOS) was 11C, Indirect-fire Infantry. He explained that he fired mortars and other weapons thousands of times in training and in deployment settings and that he was also exposed constantly to improvised explosive device (IED) explosions during his two tours of duty in Iraq. The Board notes that the August 2011 rating decision denying service connection for right ear hearing loss indicates that the Veteran was denied because there was no evidence that he had right ear hearing loss for VA purposes. The credibility of the Veteran's statements regarding his exposure to acoustic trauma is not in question given his MOS. However, lay assertions do not constitute a competent clinical diagnosis of right ear hearing loss for VA purposes. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Veteran's lay assertions cannot constitute competent medical evidence in support of a current diagnosis of bilateral hearing loss disability. While the Veteran has experienced acoustic trauma in service, in the absence of a current diagnosis for right ear hearing loss disability for VA purposes, service connection cannot be established.

If the Veteran's hearing loss worsens, he may submit a new claim for service connection for right ear hearing loss disability.

The preponderance of the evidence is against the claim of service connection for right ear hearing loss disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial disability rating higher than 10 percent for chronic cough variant, asthma versus asthmatic bronchitis is denied as a matter of law.

An initial disability rating higher than 10 percent for right foot plantar fasciitis is denied as a matter of law.

An initial disability rating higher than 10 percent for chronic low back pain and mid back strain is denied as a matter of law.

Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


